Citation Nr: 0205711	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  99-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the unappealed rating decision of August 8, 1946 
which denied service connection for a right knee disability 
reflected clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	J. P. DePlois, Attorney at Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations by the Portland Regional Office (RO) of 
the Department of Veterans Affairs (VA).  By RO decision in 
October 1996, service connection was initially granted for a 
right knee disability (traumatic arthritis), effective the 
date of claim in June 1996.  This appeal challenges that 
effective date, asserting that an earlier, unappealed RO 
decision in August 1946, which denied service connection for 
a right knee disability, reflects CUE.

In January 2001, the Board determined that there was no CUE 
in the August 8, 1946 RO decision which denied service 
connection for a right knee disability.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (the Court).  

While the matter was pending at the Court, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  In April 
2001, a representative of the VA Office of General Counsel, 
on behalf of the Secretary, filed a Motion for Remand and to 
Stay Further Proceedings, noting that a remand was warranted 
as the Court had no authority to decide the applicability of 
the VCAA to a particular case in the first instance.  See 
e.g. Holliday v. Principi, 14 Vet.App. 280 (2001); Baker v. 
West, 11 Vet.App. 163 (1998).  By May 2001 order, the Court 
granted the Secretary's motion, vacated the Board's January 
2001 decision, and remanded the matter to the Board for 
readjudication.  


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee 
disability was denied by unappealed RO decision on August 8, 
1946.

2.  That rating action was in accordance with the evidence of 
record at that time and with the controlling legal criteria.

CONCLUSION OF LAW

CUE is not demonstrated in the unappealed RO decision dated 
August 8, 1946, which denied service connection for a right 
knee disability.  38 C.F.R. § 3.105(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991) (formerly §§ 310, 331).  
Essentially similar provisions were in effect in 1946.  The 
aforementioned factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. § 
3.307(b).  In general, lay witnesses, such as the appellant, 
are only competent to testify as to factual matters, such as 
what symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

It is also important to note that service connection is only 
appropriate for chronic disability.  For a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then continuity of 
symptomatology after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The law grants one year from the date of the notice of an 
initial determination for the filing of an application for 
review on appeal; otherwise, that determination becomes final 
and is not subject to review on the same factual basis in the 
absence of CUE.  Veterans Regulation No. 2(a), pt. II, § III; 
VA Regulations 1008 and 1009; effective Jan. 25, 1936 to Dec. 
31, 1957.  Essentially the same provisions can be currently 
found at 38 C.F.R. §§ 3.104, 3.105(a) (2001).

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  It must always be remembered that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  However, merely to aver that 
CUE exists in a prior adjudication of a case is not legally 
sufficient to raise that issue.  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  Likewise, simply to claim CUE on the basis 
that previous adjudications had improperly weighed and 
evaluated the evidence "can never rise to the stringent 
definition of CUE."  Id. at 44.

The veteran's service medical records indicate that he 
reported right knee complaints (but no treatment) following 
an injury in October 1942.  After a parachute jump in July 
1944, he was hospitalized for evaluation of moderate right 
knee instability which appeared to be due to some laxity in 
the right medial and lateral ligaments.  X-ray studies at 
that time were negative for bone or joint pathology, 
including arthritis.  A Disposition Board found him fit for 
further assignment, but recommended that he avoid duty 
requiring long marches or carrying heavy loads.  He was 
returned to duty in early August 1944.

In December 1944, the veteran underwent further medical 
evaluation after complaining of recurrent incidents of 
locking in the right knee.  X-ray studies were negative for 
evidence of arthritis or other bony change in the right knee 
joint.  The reported findings included internal derangement 
of the right knee due to laceration of the medial meniscus 
and involvement of the anterior cruciate ligament.  It was 
determined that further paratrooping was definitely out of 
the question, but surgery was not recommended unless further 
trouble was encountered; he was reassigned to a less 
strenuous occupation.

The veteran's Separation Qualification Record indicates that 
he served in a variety of capacities, including as a radio 
operator, switchboard operator, communications technician, 
first sergeant, and electrician chief.  The service medical 
records do not reflect any further complaint, treatment, 
finding or diagnosis indicative of right knee disability.  On 
December 5, 1945, he was medically examined prior to 
discharge from service.  The report of physical examination 
reflects the prior history of right knee problems, but no 
relevant finding or diagnosis was reported by the examining 
physician.  It was also specifically reported on this 
examination that the veteran's prior right knee complaints 
would not result in disability.

The veteran has characterized the information contained in 
the service medical records as "FALSE AND MISLEADING" (see 
p. 3 of his March 16, 1998 affidavit; see also pp. 1-2 of his 
open letter, received on December 30, 1996) without much 
further explanation.  He has not pointed to any specific 
factual errors contained in the service medical records, 
which on the contrary appear to be reasonably complete and 
accurate.  The veteran has also asserted that, from August 
1944 to December 1945, he was "assigned light duty due to 
instability and periodic 'locking' of the right knee joint" 
(see p. 4 of the March 16, 1998 affidavit), but this is 
entirely consistent with the information reported in the 
service medical records.  The long list of specific 
assignments and units which the veteran has supplied is 
virtually irrelevant to issue of service connection and does 
nothing to rebut the normal clinical findings at the time of 
the December 1945 discharge physical examination.  The 
veteran has also denied that he had a medical examination in 
December 1945, but the written report of that examination 
contained in the record is definitive and provides a most 
persuasive rebuttal to his assertion to the contrary.  As 
further discussed below, the veteran's memory of events which 
occurred long ago is neither totally accurate nor very 
reliable.

It is true, as the veteran asserts, that he pointed out his 
ongoing right knee complaints to military personnel at the 
time of his discharge from service.  The medical history 
listed on the report of the service discharge examination 
proves this; as does the fact that he also filed at that time 
a formal claim for VA disability compensation benefits on VA 
Form 526 for right knee disability and appointed a service 
organization to represent him with his claim.  Nevertheless, 
it is also true that the military physician who examined him 
on December 5, 1945 found and reported no clinical sign of 
chronic right knee disability, including traumatic arthritis.  
Moreover, as a layman, the veteran is not competent to 
establish the presence of chronic right knee disability in 
December 1945 based solely on his own, lay opinion.  See 
Espiritu and Grottveit, supra.  

The RO in the veteran's home state of Nebraska intended to 
schedule the appellant for an official medical examination in 
connection with his claim for VA compensation benefits, but 
was unable to do so before the appellant moved to Washington, 
D.C., in July 1946.  At that time, the entire claims file was 
transferred to the jurisdiction of the RO in Washington, D.C.  
By decision on August 8, 1946, without further evidentiary 
development, the Washington, D.C., RO denied the claim 
seeking service connection for a right knee disability based 
on the negative clinical report on the December 1945 
discharge physical examination.

Although it may have been better had the Washington, D.C., RO 
ordered a VA medical examination of the veteran at that time, 
as the Nebraska RO seems to have intended, the failure to do 
so does not amount to CUE.  See e.g., Baldwin v. West, 13 
Vet. App. 1 (1999) (a breach of the duty to assist cannot 
form the basis of a CUE claim); Elkins v. Brown, 8 Vet. App. 
391 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994) (a 
breach by VA of the duty to assist creates only an incomplete 
record rather than an incorrect record).  The Board cannot 
now speculate on what an official medical examination in 1946 
might have disclosed:  while such an examination may possibly 
have disclosed the presence of traumatic arthritis in the 
right knee joint at such time, it may also have confirmed the 
findings on December 1945 physical examination (and the X-ray 
studies in August and December 1944) in reporting its 
absence.  Accordingly, the absence of a VA examination in 
1946 is not outcome-determinative in this case and does not 
constitute CUE in the August 1946 rating action.  See Bustos 
v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The veteran was informed of the unfavorable decision on his 
claim by letter dated August 23, 1946.  That letter also 
included notification to the appellant of his right to appeal 
the unfavorable determination, but the veteran did not 
initiate such an appeal within the one-year time limit 
specified in the letter and in the controlling legal 
criteria.  His attorney has subsequently denied that the 
appellant ever received this notification letter (see January 
11, 1999 notice of disagreement); and the veteran has both 
denied receiving the August 23, 1946 notification letter and 
even denied at times that he filed a claim for VA 
compensation benefits before 1996 (see his open letter 
received on December 30, 1996).  However, the 1945-46 claims 
form, VA Form 526, signed by the veteran, is of record; he 
has also included a copy of the RO letter of August 23, 1946 
in material which he submitted in 1998 in connection with 
this appeal, thereby rather conclusively demonstrating that 
he did in fact receive the original.  Obviously, and not 
surprisingly, the veteran's memory of events which occurred 
over 55 years ago is somewhat less than fully reliable.  It 
is clear, however, that he did not timely appeal the August 
1946 RO decision, which is therefore administratively final 
in the absence of CUE.

It is also quite clear that the appellant disagrees with the 
August 1946 decision and the way in which the RO in 
Washington, D.C. interpreted and evaluated the evidence at 
that time.  Nevertheless, the August 1946 decision is in 
accord with the evidence of record at that time and also with 
all controlling legal criteria.  It is the Board's 
determination that the appellant has failed to demonstrate in 
that August 1946 decision the existence of the type of clear, 
indisputable, outcome-determinative error which constitutes 
CUE.

In reaching this decision, the Board notes that the Court's 
May 2001 order, vacating and remanding the Board's January 
2001 decision, was specifically for the purpose of permitting 
consideration by the Board of VCAA.  However, the Court has 
subsequently held that VCAA has no applicability to claims of 
CUE in prior Board decisions, and VA's duties to notify and 
assist contained in VCAA are not applicable to such CUE 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  More recently, the Court concluded, in affirming 
a Board finding of no CUE in an RO decision, that VCAA is not 
applicable to such CUE claims.  Parker v. Principi, 15 Vet. 
App. 407 (2002).

In any event, the Board has considered the change in law with 
enactment of VCAA.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  The Board has also considered the 
final regulations promulgated by VA to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

However, the Board finds that the duty to assist set forth in 
VCAA is largely superfluous as a claim of CUE is decided on 
the basis of the law and evidence as they existed at the time 
of the decision.  Moreover, it is noted that the RO informed 
the veteran by its decision and the statement of the case of 
the evidence needed to substantiate his claim, and also 
advised him of the evidence it obtained.  The Board's January 
2001 decision further served to notify the veteran of the 
information and evidence necessary to complete a claim based 
on CUE in a prior decision.  The Board finds that these 
efforts have resulted in compliance with any applicable 
notice and duty to assist requirements of VCAA.


ORDER

The appeal is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

